COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00126-CV
Style:                              Darien Vivero Capoche
                                    v Philippe Camile Julien Magnier
Date motion filed*:                 June 17, 2013
Type of motion:                     Motion for extension of time to file response
Party filing motion:                Appellee
Document to be filed:               Appellee’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                 20 days after appellant’s supplemental brief is filed

Ordered that motion is:

          Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellee’s brief will be due no later than 30 days after the date the appellant’s amended or supplemental
          brief is filed. See TEX. R. APP. P. 38.6(b).




Judge's signature:       /s/ Harvey Brown
                         

Panel consists of        ____________________________________________

Date: June 26, 2013




November 7, 2008 Revision